Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 7/6/20.

Status of Claims and Response to Restriction Requirement
Claims 1-65 are pending as of the response filed on 1/5/22. Applicant's election with traverse of the GAB1 inhibitor, GAB1-004; and the BTK inhibitor ibrutinib in the reply filed on 1/5/22 is acknowledged: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  The traversal is on the ground(s) that  any GAB1 inhibitor can be used to treat a hematologic malignancy, the important property being the ability of the agent to inhibit GAB1. Applicants have further argued the BTK inhibitors are claimed only in combination with GAB1 inhibitors, and the examples show the effect of GAB1 on hematological malignancies, as well as the effect of its inhibition. Applicants have further argued some structural features are shared, such as aromatic and heteroaromatic cycles, and presence of sulfur, and the election requirement was not correct, specifically in indicating select examples of structural distinctions, concluding examination and search burden. This is not found persuasive because as discussed in the 
The requirement is still deemed proper and is therefore made FINAL.
Claims 28, 30, 61, and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/22. 
Claims 1-27, 29, 31-60, 62, and 64-65 were examined and are rejected. 


Sequence Listing Deficiencies
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification (p. 24 and p. 27) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). The specification is objected to for this reason. 
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-7, 9-25, 27, 29, 31-40, 42-58, 60, 62, and 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuillet et. al., WO 2016054642 A1 (publ. 4/7/2016), in view of Seda et. al., Eur. J. Haematol., vol. 94, pp. 193-205, publ. 2014, and Stern et. al., US 20140377258 A1 (publ. 12/25/2014).
The claims are drawn to a method of treating a hematological malignancy comprising the step of administering the elected GAB1 inhibitor, GAB1-004, to a subject in need of such treatment:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The claims also comprise further administering the elected BTK inhibitor, ibrutinib. 
Meuillet teaches inhibitor compounds of Grb1-associated binder-1 (GAB1), a cancer target that integrates signals from different signaling pathways, that is overexpressed in many cancers (Title & Abstract; para [0009]). Meuillet teaches GAB1 to mediate the activation of MAPK and PI3K cascades (para [0003]). Meuillet teaches the RAS and PI3K pathways to be heavily involved in cancer pathogenesis, with deregulation of both pathways resulting in overproduction of GAB1; inhibition of GAB1 has the potential to reduce/treat cancers in 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Meuillet teaches an embodiment wherein the GAB1 inhibitor is the elected species (para [0076]): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Meuillet teaches the GAB1 inhibitors to exhibit high therapeutic potency for cancer treatment (para [0003], [0009]), and treating cancer in a mammal comprising administering a therapeutically effective amount of a composition comprising a GAB1 inhibitor (para [0014], [0077]). Meuillet teaches GAB1 inhibitor treatment to have less damaging side effects compared to chemotherapy or radiotherapy, and that this therapy works upstream of other chemical components (para [0007]). 
Meuillet doesn’t explicitly teach treating a hematological cancer. 
st para, pp. 193-194). The activity of the BCR signaling pathway and protection of cells from apoptosis is largely dependent on PI3K, and the effect of PI3K activity on BCR signaling is mediated by adaptor molecules such as GAB1 (p. 198, left col., last para-right col., top para). GAB1 activation results in the recruitment and activation of PI3K, which triggers pro-survival pathways; additionally, GAB1 serves as a mediator of positive feedback for PI3K activation (p. 198, left col., last para-right col., top para).
Seda doesn’t teach treating a hematologic cancer by administering a GAB1 inhibitor. 
Stern teaches treatment of hematologic cancers comprising administering a PI3K inhibitor (Title & abstract). PI3K signaling pathway to be one of the most highly mutated in human cancers (para [0005]). Stern further teaches hematologic cancers to have a high expression level of one or more isoforms of PI3K (para [0013]). Hematologic malignancies having a high expression level of one or more isoforms of PI3K include leukemias, lymphomas, myelodysplastic syndrome, multiple myeloma, acute myeloid leukemia, acute lymphocytic leukemia, chronic lymphocytic leukemia, chronic myelogenous leukemia, small lymphocytic lymphoma, Hodgkin lymphoma, non-Hodgkin lymphoma, T cell non-Hodgkin lymphoma, diffuse large B-cell lymphoma (DLBCL), T-cell lymphoma, Burkitt lymphoma, Waldenstrom macroglobulinemia, mantle cell lymphoma, follicular lymphoma, marginal zone lymphomas, and NK cell lymphoma, as well as relapsed/refractory hematologic malignancies (para [0072], [0869], [0972]). Stern teaches treatment of a hematologic malignancy further comprising administering a BTK inhibitor, with ibrutinib exemplified as a BTK inhibitor (para [0024-0025], 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a hematologic malignancy comprising administering a therapeutically effective amount of the elected GAB1 inhibitor, GAB1-004, to a subject in need thereof in consideration of the combined teachings of Meuillet, Seda, and Stern. Meuillet teaches treatment of cancers comprising administering a GAB1 inhibitor, inclusive of the elected species, and further teaches GAB1 to be overexpressed in many cancers as a result of dysregulation of the RAS or PI3K pathways, as well as the role of GAB1 in mediating the activation of these pathways. Seda teaches GAB1 activation results in PI3K activation, and GAB1 also serves as a positive feedback mediator for PI3K. Stern teaches high level of expression of an isoform of PI3K to be found in hematologic malignancies including leukemias, lymphomas, myelodysplastic syndrome, multiple myeloma, acute myeloid leukemia, acute lymphocytic leukemia, chronic lymphocytic leukemia, chronic myelogenous leukemia, small lymphocytic lymphoma, Hodgkin lymphoma, non-Hodgkin lymphoma, T cell non-Hodgkin lymphoma, diffuse large B-cell lymphoma (DLBCL), T-cell lymphoma, Burkitt lymphoma, Waldenstrom macroglobulinemia, mantle cell lymphoma, follicular lymphoma, marginal zone lymphomas, and NK cell lymphoma, as well as relapsed/refractory hematologic malignancies. As Meuillet teaches GAB1 to mediate PI3K activation and to be overexpressed in many cancers, and as Stern teaches high levels of PI3K to occur in the above mentioned hematologic cancers, it would have been prima facie obvious to have administered the elected GAB1 inhibitor to a subject suffering from a hematologic malignancy, because one of ordinary skill in the art would . 

Claims 8 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuillet et. al., WO 2016054642 A1 (publ. 4/7/2016), in view of Seda et. al., Eur. J. Haematol., vol. 94, pp. 193-205, publ. 2014, and Stern et. al., US 20140377258 A1 (publ. 12/25/2014) as applied to claims 1-7, 9-25, 27, 29, 31-40, 42-58, 60, 62, and 64-65, further in view of Bertacchini et. al., Cell. Mol. Life Sci., vol. 72, pp. 2337-2347, publ. 2015. 
The claims are drawn to a method of treating the hematologic malignancy, promyelotic leukemia comprising administering to a subject in need thereof the elected GAB1 inhibitor, GAB1-004. The claims are also drawn to a method of treating promyelocytic leukemia further comprising administering the elected BTK inhibitor, ibrutinib.
Meuillet, Seda, and Stern teach as discussed previously, however, treatment of promyelocytic leukemia is not explicitly taught. 

It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject in need of treatment for promyelocytic leukemia comprising administering the elected GAB1 inhibitor, GAB1-004, in consideration of the combined teachings of Meuillet, Seda, Stern, and Bertacchini. Meuillet teaches GAB1 to mediate PI3K activation, that PI3K is overactivated or dysregulated in many types of cancers, and a method of treating cancer comprising administering a GAB1 inhibitor, including the elected species. Stern teaches PI3K to be highly mutated and overactive in hematological malignancies, while Bertacchini teaches PI3K to be constitutively active in acute promyelocytic leukemia. One of ordinary skill in the art would have found it prima facie obvious to have administered a GAB1 inhibitor, GAB1-004, to a subject having promyelocytic leukemia with the reasonable expectation that as GAB1 mediates PI3K activation, administration of a GAB1 inhibitor would have resulted in inhibition of PI3K, thereby effectively treating promyelocytic leukemia, and have had a reasonable expectation of success. Additionally, Stern teaches treatment of a hematological malignancy comprising further administering a BTK inhibitor, of which ibrutinib is exemplified; as such, it would have been prima facie obvious to have treated a subject for promyelocytic leukemia comprising further administering ibrutinib, with a reasonable expectation of success. 

Claims 26 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuillet et. al., WO 2016054642 A1 (publ. 4/7/2016), in view of Seda et. al., Eur. J. Haematol., vol. 94, pp. 193-205, publ. 2014, and Stern et. al., US 20140377258 A1 (publ. 12/25/2014) as applied to claims 1-7, 9-25, 27, 29, 31-40, 42-58, 60, 62, and 64-65, further in view of Noureldine et. al., Curr. Opin. Oncol., vol. 27, pp. 21-25, publ. 2015.
The claims are drawn to a method of treating the hematologic malignancy, primary thyroid lymphoma comprising administering to a subject in need thereof the elected GAB1 inhibitor, GAB1-004. The claims are also drawn to a method of treating primary thyroid lymphoma further comprising administering the elected BTK inhibitor, ibrutinib.
Meuillet, Seda, and Stern teach as discussed previously, however, treatment of primary thyroid lymphoma is not explicitly taught. 
Noureldine teaches primary thyroid lymphoma (PTL) as a rare cancer, accounting for about 2% of extranodal lymphomas and 1-5% of thyroid cancers, and there appears to be a distinct etiology between the autoimmune disease, Hashimoto’s thyroiditis, and PTL (Abstract; p. 24, 1st para). Noureldine teaches DLBCL as the most frequent type of thyroid lymphoma, and mucosa associated lymphoid tissue type the second most common (p. 24, 2nd para). Noureldine further teaches high PI3K expression level is found in subjects with Hashimoto’s thyroiditis and thyroid cancer compared to normal thyroid tissue (p. 23, left col., last 3 lines-right col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject having the hematologic malignancy, primary thyroid 

Conclusion
Claims 1-27, 29, 31-60, 62, and 64-65 were examined and are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627